                                                                                                                                                JS-6

                                                                                     1

                                                                                     2

                                                                                     3

                                                                                     4

                                                                                     5

                                                                                     6

                                                                                     7

                                                                                     8

                                                                                     9

                                                                                    10
                                                                                                    IN THE UNITED STATES DISTRICT COURT
                                                                                    11
CONSUMER LEGAL REMEDIES, APC




                                                                                                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
                               153 1/2 NORTH ARNAZ DRIVE, BEVERLY HILLS, CA 90211




                                                                                    12

                                                                                    13   BRIANNA BATES,                  Case No. 2:18-cv-10339-PA
                                                                                    14                                   Courtroom 9A
                                                                                                  Plaintiff,
                                                                                    15                                ORDER REGARDING JOINT
                                                                                    16
                                                                                          vs.                         STIPULATION OF VOLUNTARY
                                                                                                                      DISMISSAL PURSUANT TO FED.
                                                                                    17   FORD MOTOR COMPANY, and DOES R. CIV. P. 41
                                                                                    18   1 through 10, inclusive,

                                                                                    19            Defendants.
                                                                                    20

                                                                                    21

                                                                                    22

                                                                                    23

                                                                                    24

                                                                                    25

                                                                                    26

                                                                                    27

                                                                                    28
                                                                                                                         1
                                                                                         [PROPOSED] ORDER RE JOINT STIPULATION TO DISMISS     2:18-cv-10339-PA
                                                                                     1        Having reviewed the Joint Stipulation of Voluntary Dismissal Pursuant to
                                                                                     2   Fed. R. Civ. P. 41, filed by Plaintiff Brianna Bates and Defendant Ford Motor
                                                                                     3   Company, and good cause appearing therefore,
                                                                                     4        IT IS HEREBY ORDERED THAT:
                                                                                     5        The above titled action is herein dismissed with prejudice.
                                                                                     6

                                                                                     7        Additional Orders:
                                                                                     8

                                                                                     9

                                                                                    10

                                                                                    11
CONSUMER LEGAL REMEDIES, APC
                               153 1/2 NORTH ARNAZ DRIVE, BEVERLY HILLS, CA 90211




                                                                                    12        IT IS SO ORDERED
                                                                                    13
                                                                                                     June 05, 2019
                                                                                         DATED:
                                                                                    14                                        HON. PERCY ANDERSON
                                                                                                                              Judge, United States District Court
                                                                                    15

                                                                                    16

                                                                                    17

                                                                                    18

                                                                                    19

                                                                                    20

                                                                                    21

                                                                                    22

                                                                                    23

                                                                                    24

                                                                                    25

                                                                                    26

                                                                                    27

                                                                                    28
                                                                                                                          2
                                                                                          [PROPOSED] ORDER RE JOINT STIPULATION TO DISMISS                  2:18-cv-10339-PA
